Citation Nr: 1441398	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to January 1946.  He died in May 2007, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2009, the Board remanded this case for additional development, and in February 2010, the Board requested an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).

In March and April 2010, four VA medical experts reviewed the record and rendered opinions in the case.  In August 2010, the Board denied the appellant's claim.  She appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, the Court vacated and remanded the appeal for further action consistent with its memorandum decision. 

In a July 2012 decision, the Board remanded the issue for additional development.  After obtaining a medical opinion dated in September 2012, the Board denied the appellant's claim in an April 2013 opinion.  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the appellant was not entitled to service connection for the cause of the Veteran's death.  In a December 2013 Order, the Court endorsed the JMR and vacated the April 2013 Board decision denying entitlement to service connection for the cause of the Veteran's death.  The Veteran's claim returned to the Board for compliance with the instructions in the December 2013 Court-adopted JMR, and, in June 2014, the Board again remanded the Veteran's claim for additional development.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in August 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in May 2007 and that the immediate cause of death was organic brain disease, which was due to or a consequence of gastroenterologic bleed, which was due to or a consequence of chronic obstructive pulmonary disease (COPD). 

2.  Service connection was not in effect for any disability at the time of the Veteran's death. 

3.  The preponderance of the credible and probative evidence of record is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to any incident or disease during the Veteran's active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to the Veteran's death.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

As noted in the Introduction, the Board remanded the Veteran's claim in June 2014 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for the cause of the Veteran's death for a new VA medical opinion to determine whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  In June 2014, the RO obtained a medical opinion.  As discussed below, the Board finds that the June 2014 medical opinion addressed all of the issues that were inadequately addressed by previous examiners as determined by the December 2013 JMR.  After obtaining the VA medical opinion, the RO then readjudicated the Veteran's claim in a July 2014 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


	Duty to Notify

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.   

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a June 2007 evidentiary development letter, which was issued prior to the August 2007 rating decision, in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA. 

The Board acknowledges that the above letter did not comply with all of the requirements set forth in Dingess or Hupp, supra.  However, the Board finds that any notice errors did not affect the essential fairness of the adjudication.  First, the Board notes that service connection was not in effect for any disability at the time of the Veteran's death.  The June 2007 letter informed the appellant that to support her claim, the evidence needed to show that the Veteran died while on active duty or that he died from a service-connected injury or disease.  She was asked to provide medical evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that had its onset during or was permanently aggravated by service.  She was informed that such evidence should include treatment records showing when the Veteran was first treated for this condition either during or after service.  The March 2007 statement of the case notified the appellant of the applicable regulations to establish entitlement to service connection. 

Despite the inadequate notice provided to the appellant on the disability rating and effective date elements of her claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot. 




      Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been obtained and associated with the claims folder, as have pertinent obtainable VA medical records and identified private medical records for which the appellant has submitted proper authorization forms. 

The Board also obtained VHA opinions in connection with this claim in March 2010 and April 2010, and a VA medical opinion in September 2012.  Per the June 2014 remand instructions, a VA examiner in June 2014 conducted a records review which addressed all of the issues that were inadequately addressed by previous examiners as determined by the December 2013 JMR.  The Board finds that the June 2014 opinion is adequate for the purpose of determining the claim decided herein.  The report reflects that the VA physician reviewed the claims folder, including the Veteran's service treatment records and post-service medical evidence that has been submitted in connection with the appellant's claim.  The physician also explained the rationale behind his conclusions through citation to medical principles and the facts of the appellant's case.  Furthermore, as will be discussed in greater detail below, the physician accepted the Veteran's reports of in-service shrapnel wounds, and acknowledged the letters from Dr. A., including his report that the Veteran had osteomyelitis, in providing his rationale.  For these reasons, the Board finds that the June 2014 VA record review is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant. 

III.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran died in May 2007 from, according to his Certificate of Death, an immediate cause of death of organic brain disease, which was due to or a consequence of gastroenterologic bleed, which was due to or a consequence of chronic obstructive pulmonary disease (COPD).  The appellant essentially contends that the Veteran sustained shrapnel wounds to his lower extremities during service and the residuals of those wounds led to his death.

The Board notes that the Veteran was not service connected for any disability, to include residuals of shrapnel wounds, organic brain disease, gastroenterologic bleed, or COPD, at the time of his death. 

The death certificate notes that the organic brain disease and COPD had their onset approximately ten years before his death, while the gastroenterologic bleed had its onset approximately five years prior to death. 

The Veteran served on active duty with the United States Navy from May 1944 to January 1946.  In September 1985, the Veteran reported having suffered shrapnel wounds to his legs and feet in 1945.  He reported having been treated for these injuries in sick bay and the ship's hospital aboard the U.S.S. Maui.  His service treatment records, including a January 1946 separation examination report, did not reflect that he specifically sought treatment for shrapnel wounds to the lower extremities in service.  There are, however, a couple of entries reflecting that the Veteran sought treatment for unspecified reasons in September 1945 and October 1945. 

The evidence of record includes etiology opinions from Dr. A., who was the Veteran's private physician.  In an April 2006 letter, Dr. A. noted that he saw the Veteran for contraction in both lower extremities in the early 1980's and that he had picked shrapnel from the Veteran's leg wounds in the past.  In a June 2007 letter, Dr. A. stated that the Veteran's in-service shrapnel wounds caused him to develop osteomyelitis and that he later developed a gastrointestinal (GI) bleed and COPD, both of which he stated were related to the Veteran's service. 

In February 2010, the Board sought a VHA opinion addressing the likelihood that a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death, and the likelihood that the in-service shrapnel wound injuries described by the Veteran resulted in the long-term residuals that were described by Dr. A.  Four opinions were obtained in response to this request. 

The first of these is a March 2010 opinion from Dr. E.G., a pulmonologist, who opined that the evidence presented in the records suggested that the Veteran was on a chronic ventilator for respiratory failure primarily from congestive heart failure and organic brain disease secondary to stroke(s) and/or dementia.  He noted that records from 2002 showed that the Veteran did not have a history of COPD or symptomatology to suggest the same.  He noted that there was no spirometric or radiographic evidence of COPD demonstrated in the record.  The history of GI bleed was noted to be chronic and complicated, and he deferred to a specialist in gastroenterology for an opinion on this question.  He further stated that the history of organic brain disease should be more appropriately furnished by a specialist in neurology.  The pulmonologist concluded that there was no connection between the wound injuries described by the Veteran and the COPD diagnosis.  He also found it unlikely that the diagnosis of COPD was a principal or contributory cause of the Veteran's death. 

A March 2010 opinion from Dr. O.L.H., a gastrointestinal/hepatology specialist, indicated that the Veteran had documented anemia of unclear etiology, but he could not find a connection to the stated primary injury from shrapnel to the lower extremities.  He noted that the Veteran had a negative colonoscopy for polyps and diverticulosis, but that this did not rule out angiodysplasia, ischemic bowel injury, or an upper GI tract etiology such as stress induced gastritis or ulcers, both of which can be seen with sepsis.  The examiner noted that the Veteran had an elevated carcinoembryonic antigen (CEA) note, which may be seen with colon carcinoma, but a performed colonoscopy was reported as negative.  He also noted that the Veteran had chronic diarrhea, most likely from enteralimentation, but also had documented acute diarrhea imposed on it, likely from antibiotic used for treating his sepsis.  The examiner concluded that, after reviewing the Veteran's claims folder, he could not relate any of the above findings to the Veteran's primary injury to the leg or ankle. 

A March 2010 opinion from Dr. W.L., a neurologist, noted that an extensive review of the Veteran's medical records revealed no record of treatment in service for residuals of shell fragment wounds to the feet and legs.  Service treatment records showed no findings regarding the claimed disability.  The neurologist noted that the Veteran died at age 93 with multiple medical problems, including severe dementia, which was highly unlikely to be caused by residual shrapnel injury to the lower extremities.  He also noted that the Veteran was ventilator-dependent from severe COPD with severe anemia due to recurrent rectal bleeding.  The neurologist found that there was no basis for establishment of a service-connected neurological condition leading to the Veteran's death.  He stated that, despite the opinion of Dr. A., there was no evidence that in-service shrapnel injuries described by the Veteran resulted in any long term neurological residuals or contributed to the Veteran's death. 

An April 2010 opinion from Dr. S.B., an orthopedic surgeon, noted an October 2007 written statement from the appellant claiming that the Veteran had shrapnel injury to both lower legs and feet.  She noted that this injury was reported to have been sustained while the Veteran was in the Philippines and that he reportedly sought treatment at the Indianapolis VA Medical Center.  She noted that review of the remaining records, and especially the January 1946 separation physical, were negative for any notation or mention of lower extremity/feet shrapnel or scars.  In view of this, the orthopedic surgeon indicated that she was unable to establish a service connection regarding the shrapnel claim, and she would be unable to establish a connection between shrapnel and the cause of the Veteran's death. 

As noted above, in December 2011, the Court determined that the opinions rendered by the VA medical experts were inadequate in part because none of the experts discussed Dr. A.'s diagnosis of osteomyelitis.  The Court also indicated that the orthopedist did not respond to a specific question posed and that her opinion was therefore inadequate; the neurologist rendered conclusory findings that were not supported by further discussion, or citation to the record or medical authority; and the pulmonologist and gastroenterologist did not provided adequate reasoning to support their conclusions.

Thereafter, a September 2012 VA examiner conducted a records review in which she was directed to specifically address the inadequacies of the previous opinions.  In her September 2012 records review, the VA examiner indicated that she reviewed the entire claims file and determined that it was less likely than not that the Veteran's cause of death was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a service treatment record review by her and at least four other physicians did not yield evidence that the Veteran was treated in service for shrapnel wounds.  She further indicated, however, that even if the Veteran did sustain shrapnel wounds in service (as Dr. A. stated that he removed shrapnel from the Veteran's leg), shrapnel wounds were not mentioned in multiple records as the cause of the Veteran's death.  Additionally, there was no other injury in service found to be the cause of the Veteran's death.  The examiner also noted that private and VA treatment records, which went as far back as 1994, did not demonstrate that the Veteran was receiving any kind of long-term care for his shrapnel wounds.  The examiner also indicated that there was no evidence in the records that the Veteran had osteomyelitis.  The examiner noted that the records did show a diagnosis of COPD, but they did not support a finding that the COPD was related to service.  The examiner explained that the records also showed that a diagnosis of a GI bleed was a major contributor to the Veteran's death, but they did not support that the Veteran's GI bleed was related to any event in service.  In general, the examiner found that the records showed that in the last few years of his life, the Veteran was in very poor health.  She noted that he had multiple hospital admissions which noted over 20 chronic health problems, but none of these health problems were related to service.  The examiner concluded that it was less likely than not that the Veteran's cause of death was related to, aggravated by, or incurred during any event or injury during the Veteran's military service.  

The examiner indicated that she reviewed the conflicting medical evidence.  She noted that after reviewing all of the treatment reports from 2005 to 2007 in the claims file, none of them stated that the Veteran had osteomyelitis which was contributing to his poor health.  She in particular noted a March 2007 history and physical which noted a past medical history of up to 23 health problems, but did not note osteomyelitis or a service-related condition.  Additionally, she found that a hospital discharge summary in March 2005 noted that the Veteran had up to 34 health problems, but did not mention osteomyelitis or a service-related condition.  

The examiner also noted that the Veteran's service treatment records did not reflect that the Veteran sought treatment for his reported shrapnel wounds.  She explained that a review of VA records as far back as 1994 did not support a shrapnel injury claim, except for one mention in an aid and attendance housebound form in November 1993, in which the Veteran claimed to have shrapnel in his left leg.  However, she noted that no x-rays were conducted to confirm this or not.

As noted above, in December 2013, the Court determined that the opinion rendered by the September 2012 VA examiner was inadequate because the examiner did not adequately address the questions submitted by the Board.  

Pursuant to another Board remand in June 2014, a June 2014 VA examiner conducted a records review in which he was directed to specifically address the inadequacies of the previous September 2012 opinion.  In his June 2014 records review, the VA examiner provided a detailed review of the Veteran's post-service records.  The examiner explained that in his record review, he specifically sought evidence consistent with a possible occult/latent case of osteomyelitis.  He noted that the Veteran's treatment records did not reveal a diagnosis of osteomyelitis.  He also noted that there was no history of symptoms or signs that would indicate a missed diagnosis of osteomyelitis.  In reaching these conclusions, the examiner cited to specific findings in the Veteran's treatment records.

The June 2014 examiner found that it was less likely as not that a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  He noted that the Veteran had a diagnosis of ureteral colic while in service.  The examiner indicated that review of the Veteran's death certificate showed his cause of death as organic brain syndrome, GI bleed, and COPD.  The examiner explained that a review of the Veteran's medical records did not show a nexus between the Veteran's diagnosis of ureteral colic in 1944, and his death 73 years later in 2007.  He noted that there was no reasonable medical explanation that would connect the Veteran's service and his death in any way.  The examiner treated the Veteran's lay statements that he had lower extremity shrapnel wounds in service as fact.  The examiner indicated, however, that there was no evidence compatible with a claim that the Veteran's shrapnel wounds were either a principal or contributory cause of the Veteran's death.

The June 2014 examiner indicated that he reviewed the April 2006 and June 2007 letters from Dr. A.  The examiner found that the April 2006 letter did not indicate osteomyelitis.  He noted that because osteomyelitis was such a major health problem, if Dr. A. was even considering the diagnosis, it would have been noted and additional testing, such as bone biopsy/cultures, x-rays, complete blood count (CBC), and wound cultures would have been performed.  The examiner did not find any evidence that any of these procedures had been performed.  He therefore found that there did not appear to be any indication that Dr. A. thought the Veteran had osteomyelitis at that time (and no indication that it had ever been a shrapnel-related problem in the past).  

The examiner noted that the June 2007 letter was written a month after the Veteran expired.  He noted that this letter described osteomyelitis from shrapnel only in broad, non-specific terms.  The examiner indicated that Dr. A. then asserted, without any support or rationale, that the Veteran's GI bleed and COPD were both related to service.  He explained that a diagnosis of osteomyelitis was not something to be taken lightly because treatment of osteomyelitis required significant medical management.  The examiner explained that common treatments for osteomyelitis, such as bone debridement and intravenous (IV) antibiotics, were not likely to totally escape medical documentation.  He explained that in addition to primary care notes, there would typically be infectious disease and surgical specialists involved, both of whom would leave a trail of notes.  The examiner noted that this would also be in other specialists' notes, as this diagnosis was a "big deal."  The examiner found that it was "quite unlikely" that the Veteran had osteomyelitis that was previously undiagnosed and untreated, and hence undocumented prior to his death.  He cited to an article which suggested that osteomyelitis had a clinical presentation that was unlikely to be missed by a competent physician.  The examiner further indicated that the Veteran would have been at risk for serious complications if he had osteomyelitis from his shrapnel and all of his doctors except Dr. A. missed it.  He explained that the symptoms of these complications would have led to a diagnosis.

The examiner further noted that in Dr. A.'s available records, there were copies of initialed laboratory results that argued against osteomyelitis, to include normal white blood cell counts/differentials.  The examiner noted that although some people could have osteomyelitis without evidence of it on their white blood cell/differential, the expectation was that if the Veteran actually had osteomyelitis so severe that it was going from "bad to worse," and contributed to or caused his death, there would have been evidence of the presence of this infection on his blood testing.  The examiner found, however, that the evidence did not show any infection.  The examiner also noted that in Dr. A.'s available notes, from January 2000 to May 2007, there was not a single mention of osteomyelitis.  The examiner noted that the Veteran was apparently too sick to come in to the office later in his life, so Dr. A. visited him at home.  He explained that if the Veteran's claimed osteomyelitis was going from "bad to worse" as explained by Dr. A., the diagnosis would have been mentioned in the record.  He found, however, that on his last visit to see the Veteran a week prior to his death, Dr. A. wrote, "[e]nd stage GI bleed.  COPD.  Organic brain syndrome.  End of life support."  The examiner noted that there was no mention of osteomyelitis going from "bad to worse" or in any way contributing to the Veteran's death.  In fact, the examiner found that there was no mention of osteomyelitis at all.  He further noted that there was no mention of shrapnel or military service contributing in any fashion to the Veteran's death, either.  The examiner concluded that it was less likely than not that the Veteran had osteomyelitis from a shrapnel wound, 70 plus years prior, that either caused or contributed to his death, yet somehow managed to escape documentation/diagnosis during the Veteran's lifetime.

The June 2014 VA examiner also found that it was less likely than not that the Veteran's shrapnel injury resulted in osteomyelitis as a long-term residual.  The examiner offered many of the same explanations as his rationale for this opinion as discussed above.  He explained that the contemporaneous medical records would be considered more probative in this case, rather than the retrospective comments of Dr. A.  

The examiner found that it was less likely than not that the Veteran's shrapnel injury resulted in a GI bleed as a long-term residual.  He explained that a review of the Veteran's medical records indicated that the cause of his GI bleed was due to a GI mass, probably cancer.  The examiner explained that there is no available medical literature about shrapnel wounds in the legs that would cause a GI mass, probable colon cancer, or other cause for GI bleeding.  He noted that a review of peer-reviewed information on MayoClinic.org showed that metallic foreign bodies such as shrapnel were not included on a list of risk factors for colon cancer (the apparent cause of the Veteran's GI bleed).  The examiner indicated that Dr. A.'s brief letter offered no rationale for his opinion that the Veteran's GI bleeding was related to service.  He noted that it was simply a statement made without support in light of the established medical principles or the evidence of record.

The examiner found that it was less likely than not that the Veteran's shrapnel injury resulted in COPD as a long-term residual.  He explained that, in the vast majority of cases, COPD was caused by smoking.  He also noted that there were a few non-smokers (approximately 1%) that had an enzyme condition that could lead to COPD.  The examiner indicated that having foreign materials such as shrapnel in the lower extremities would have no impact in terms of anatomy, physiology, or pathology that would lead to COPD.  He indicated that there was nothing in medical literature that indicated that shrapnel would cause COPD.  The examiner noted that review of peer-reviewed information on MayoClinic.org showed that metallic foreign bodies such as shrapnel were not included on a list of risk factors for COPD. The examiner indicated that Dr. A.'s brief letter offered no rationale for his opinion that the Veteran's COPD was related to service.  He noted that it was simply a statement made without support in light of the established medical principles or the evidence of record.

The June 2014 examiner also found that it was less likely as not that the Veteran's claimed osteomyelitis, GI bleed, or COPD were related to a disease or injury in service.  He explained that a review of the Veteran's service treatment records did not show a disease or injury (including osteomyelitis, other infections, bone injury/disease, etc.) in service that would be likely to lead to osteomyelitis later in life, either on a direct, secondary, aggravation, or other basis.  As to a GI bleed, the examiner explained that a review of the Veteran's available service treatment records did not show a disease or injury in service that would be likely to lead to GI bleeding later in life, either on a direct, secondary, aggravation, or other basis.  As to COPD, the examiner explained that a review of the Veteran's available service treatment records did not show a disease or injury in service that would be likely to lead to COPD later in life, either on a direct, secondary, aggravation, or other basis.

The Board notes that there are conflicting medical opinions as to whether a disease or injury incurred in service was either a principal or contributory cause of the Veteran's death.  As noted above, in an April 2006 letter, Dr. A. noted that he had picked shrapnel from the Veteran's leg wounds in the past and in a June 2007 letter, he stated that the Veteran's in-service shrapnel wounds caused him to develop osteomyelitis and that he later developed a GI bleed and COPD, both of which he stated were related to the Veteran's service.  

Conversely, the June 2014 VA examiner specifically found that it was less likely than not that the Veteran's cause of death was incurred in or caused by the claimed in-service injury, event or illness.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board recognizes that both of these conflicting opinions were offered by competent medical experts.  The Board also recognizes that Dr. A. would presumably be familiar with the Veteran's medical history through having treated him in the past.  Nevertheless, the Board is troubled by the conclusory nature of the June 2007 opinion, asserting that the Veteran's shrapnel wounds caused him to develop osteomyelitis, particularly in light of the fact that the same physician's earlier April 2006 letter gave no indication of the Veteran having had osteomyelitis, despite noting a history of shrapnel wounds.  Also, as noted, treatment records dated throughout 2006 and 2007 detailed numerous health problems, but gave no indication of the Veteran having had osteomyelitis.  Furthermore, those records also gave no indication that the Veteran's shrapnel wounds played any role in any of the Veteran's ongoing health problems, much less the organic brain disease, gastroenterologic bleed, and COPD that were the immediate causes of the Veteran's death.  Given the extremely thorough nature of those records, which detailed a variety of health concerns, and the conclusory nature of Dr. A.'s opinion, wherein he provided virtually no rationale for asserting that the Veteran's COPD and gastrenterologic bleed were related to service, and no medical or evidentiary basis for his opinion, the Board must find Dr. A.'s assertion that the Veteran had osteomyelitis to be without credibility, and his overall opinion as to the relationship between the Veteran's shrapnel wounds and his death to be of very little probative value.

In contrast, the June 2014 VA examiner provided a detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file when concluding that it was less likely than not that the Veteran's cause of death was incurred in or caused by the claimed in-service injury, event or illness.  Significantly, the examiner addressed both the appellant's contentions regarding residuals of shrapnel and Dr. A.'s diagnoses of osteomyelitis, GI bleed and COPD, and how they related to the Veteran's death.

The June 2014 examiner treated the Veteran's lay statements that he had lower extremity shrapnel wounds in service as fact.  The examiner indicated, however, that there was no evidence compatible with a claim that the Veteran's shrapnel wounds were either a principal or contributory cause of the Veteran's death.

The June 2014 examiner also addressed Dr. A.'s contentions that the Veteran's shrapnel wounds from service caused him to develop osteomyelitis going from "bad to worse."  He noted that the Veteran's treatment records did not reveal a diagnosis of osteomyelitis; he also noted that there was no history of symptoms or signs that would indicate a missed diagnosis of osteomyelitis.  His review of the Veteran's treatment records was thorough and he supported his conclusion with specific citations to the record.

The June 2014 VA examiner also addressed the likelihood that in-service shrapnel wounds during service would result in the long-term residuals that Dr. A. discussed in his positive nexus letters (osteomyelitis, GI bleed, and COPD).  He found that it was less likely than not that the Veteran's shrapnel injury resulted in osteomyelitis, GI bleed, or COPD as long-term residuals.  The examiner cited to medical literature to support each of his conclusions.  Finally, the June 2014 VA examiner noted that while COPD and a GI bleed were contributing factors to the Veteran's demise, COPD and a GI bleed were not related to the Veteran's service.  He explained that a review of the Veteran's service treatment records did not show a disease or injury in service that would be likely to lead to osteomyelitis, GI bleed, or COPD later in life, either on a direct, secondary, aggravation, or other basis.  

The Board notes that in forming his opinion, the June 2014 VA examiner specifically addressed all of the inadequacies of the previous VHA experts and the September 2012 VA examiner, as determined by the December 2011 memorandum decision and the December 2013 JMR.

For these reasons, the Board finds the June 2014 VA examiner's assessment to be the most probative.

As noted above, the death certificate lists organic brain disease, gastroenterologic bleed, and COPD as the immediate causes of death.  The Board notes that the only medical opinion of record that addresses the Veteran's organic brain disease is the March 2010 neurologist's opinion, which found that it was highly unlikely the Veteran's severe dementia was related to service, as there was no evidence that in-service shrapnel injuries resulted in any long-term neurological residuals that caused or contributed to the Veteran's death.  While the December 2011 memorandum decision determined that the neurologist rendered conclusory findings, the Board notes that the record contains no competent medical evidence relating the Veteran's organic brain disease to his service.

Therefore, as the most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).

While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  See 38 U.S.C.A. §§503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has also considered the appellant's own lay assertions that the Veteran's death was related to injuries sustained in service.  Certainly, she is competent to relate the Veteran's reports as to such injuries, and to describe symptoms she witnessed him experiencing while they were together.  However, the Board finds that there is no evidence of record to show that she has the specialized medical education, training and experience necessary to render a competent medical opinion on a complex medical matter, such as whether in-service shrapnel wounds subsequently caused any of the diseases that directly led to his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


